Citation Nr: 0127761	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  98-17 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for panic/dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1961 to 
February 1965 in the United States Air Force and from 
December 1990 to November 1991 in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the veteran's claim of 
entitlement to service connection for panic/dysthymic 
disorder with tightness in chest, sweating, fatigue, sleeping 
problems and decreased interests.  

The Board notes that on September 30, 1997, the veteran's 
representative filed a memorandum wherein he indicated that 
the September 1997 rating decision contained clear and 
unmistakable error (CUE).  According to the representative, 
the September 1997 decision miscalculated the combined 
disability ratings.  The representative also asserted error 
in that the rating specialist made a medical decision that 
the present psychiatric disorder was not shown in the service 
medical records and that the medical examiner was not asked 
to render an opinion as to the possible relationship between 
early symptomatology and the current diagnosis.  

The RO construed the September 30, 1997 memorandum as a new 
claim based on CUE and in May 1998, issued a decision wherein 
it found CUE in the calculation of the combined disability 
evaluation in the September 1997 decision.  The RO also 
determined that the September 1997 decision did not contain 
CUE in the denial of service connection for panic/dysthymic 
disorder.  The veteran subsequently perfected an appeal of 
this issue.

In reviewing the claims folder, the Board notes that the 
September 30, 1997 memorandum expressed disagreement with the 
RO's decision to deny service connection for a psychiatric 
disorder and indicated a desire to contest the result.  
Additionally, the memorandum appears to have been filed 
within one year of the RO's decision.  Consequently, the 
Board finds that the September 30, 1997 memorandum 
constitutes a timely filed notice of disagreement with the 
September 1997 rating action, rather than a new claim based 
on CUE.  See 38 C.F.R. §§ 20.201, 20.302(a) (2001).  
Therefore, the issue on appeal is one of basic entitlement to 
service connection for panic/dysthymic disorder.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.  

The veteran contends that he is entitled to service 
connection for a psychiatric disorder, characterized as 
panic/dysthymic disorder.  According to the veteran, he has 
difficulty coping with his experiences in the Persian Gulf 
and he feels that his psychiatric problems are related to his 
active service during the Persian Gulf War.

In connection with his claim, the veteran indicated that he 
was being seen in the primary care clinic at the VA medical 
center (VAMC) in Little Rock and in the mental health clinic 
at VAMC North Little Rock.  The veteran also identified 
emergency room treatment for chest tightness, heavy sweating, 
nausea, headaches, and elevated blood pressure at Baptist 
Memorial and Columbia Doctor's Hospital.
 
In reviewing the claims folder, it appears that all relevant 
VA treatment records have been obtained.  Additionally, 
treatment records from Baptist Memorial Medical Center for 
the period from August 1990 to May 1992 have been associated 
with the claims folder.  The RO requested medical records 
from Columbia Doctor's Hospital in June 1995 but received no 
response.  In August 1997, the veteran was notified that 
Columbia Doctor's Hospital had not responded and was further 
advised to submit the records within 60 days.  It does not 
appear these records were  submitted.  

Upon review of the veteran's service medical records, there 
is no indication that the veteran received any psychiatric 
treatment during active duty or that he was diagnosed with 
any psychiatric disorder.  In February 1961 and February 
1965, the veteran underwent examinations in connection with 
enlistment and separation during his first period of service 
and no abnormal psychiatric findings were noted.  

The veteran underwent physical examinations in April 1990 and 
March 1991 and upon clinical evaluation, no abnormal 
psychiatric findings were noted.  In May 1991, the veteran 
underwent a Southwest Asia Demobilization/Redeployment 
Medical Evaluation and indicated he was having nightmares or 
trouble sleeping.  The examiner noted "some trouble falling 
asleep in Saudi."  

In October 1991, the veteran underwent a physical examination 
for release from active duty and also had another Southwest 
Asia Demobilization/Redeployment Medical Evaluation.  At this 
time, the veteran did not report any difficulty with sleeping 
and no psychiatric problems were noted.

In February 1992, the veteran was seen at the Oakwood Family 
Center on various occasions with complaints of dizziness, 
tightness in his chest, and shortness of breath.  
Subsequently, the veteran underwent a cardiology workup, 
including cardiac catheterization, which was apparently 
normal.  In March 1992, the veteran was seen in the emergency 
room at Baptist Memorial Hospital with complaints of 
dizziness, swelling in his throat and feeling like his whole 
body is shutting down.  It was noted the veteran was very 
anxious and discharge diagnosis was chest pain.

In February 1994, the veteran underwent a Persian Gulf 
examination.  The veteran reported numerous complaints 
including tension, irritability, anxiety, fatigue, poor 
memory, trouble sleeping, depression and nervous trouble.  
The examiner noted possible anxiety attacks.

In November 1994, the veteran was seen in the mental hygiene 
clinic for persistent symptoms of episodic chest tightness, 
headache, smothering sensation, fear he is dying, nausea and 
the urge to defecate.  The veteran reported onset of these 
symptoms in March 1992 and that no physical cause was found.  
The veteran reported a full-blown episode every 2-3 months 
and more limited attacks 2-3 times a week.  The veteran was 
diagnosed with panic disorder and depressive disorder.  
Psychosocial problems were noted as moderate-severe (Persian 
Gulf War) and Global Assessment of Functioning (GAF) scale 
was estimated at 60. 

In September 1995, the veteran underwent a VA psychiatric 
examination.  He reported continued panic attacks 
characterized by chest tightness, breaking out in a sweat, 
nausea, and feeling like there is a band around his chest.  
The veteran further reported that these attacks began in 
February or March of 1992.  Psychiatric diagnoses were as 
follows: 1) panic disorder without agoraphobia; and 2) 
dysthymic disorder.  The examiner did not provide an opinion 
as to the etiology of the veteran's psychiatric disorders.

The Board also notes that the veteran has been receiving 
treatment through the Persian Gulf Family Support Program 
since approximately November 1994.  These sessions deal with 
issues relating to the Persian Gulf War and the veteran's 
problems with panic attacks and depression.  

As discussed, the veteran was provided a VA psychiatric 
examination in September 1995.  However, pursuant to the 
VCAA, a medical opinion should be obtained if the evidence 
shows the presence of a current disability, and indicates the 
disability may be associated with service.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  Paragraph (4)(i)(C) can be satisfied by 
competent evidence of post-service treatment for a condition, 
or other possible association with military service.  66 Fed. 
Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(ii)).

The veteran does have a current diagnosis of panic/dysthymic 
disorder and he asserts difficulty coping with the events of 
and his experiences during the Persian Gulf War.  
Additionally, the record contains statements from the 
veteran's wife which indicate that the veteran is not the 
same person he was before he went on active duty.  The record 
does not contain a medical opinion regarding the etiology of 
the veteran's psychiatric disability.  Consequently, the 
Board finds that additional development is warranted.

Accordingly, this case is remanded for the following:

1) After obtaining any appropriate 
authorization, the RO should again 
request records from Columbia Doctor's 
Hospital for the period from 1994 to 
the present.  Any records obtained 
should be associated with the claims 
folder. 

2) Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination.  The veteran's claims 
folder and a copy of this remand is to 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
indicate whether the veteran currently 
has a psychiatric disability.  If so, 
the examiner should provide an 
opinion, based on a review of all the 
evidence, as to whether it is likely, 
unlikely, or at least as likely as not 
any psychiatric disability is related 
to the veteran's active service, 
including his service during the 
Persian Gulf War.  All findings, and 
the reasons and bases therefore, 
should be set forth in a clear and 
logical manner on the examination 
report.  

3) The RO should review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

4) After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for a 
psychiatric disorder is warranted.  If 
the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




